Title: To Alexander Hamilton from Robert Morris, 20 May 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 20 May 1782
Sir,

I have received your Letter of the fourth Instant and am very much obliged by the Attention shewn to the Subject of it. Your Sentiments on the Occasion I entirely approve and indeed before this reaches you you will probably have seen that the Letter has been republished in one of the Philadelphia Papers. I should readily consent to the Publication of many others which I have written on the same Subject and am fearless of any Injury they can do us abroad. Foreigners are already acquainted with our Circumstances and so are our Enemy. The People are kept in Ignorance of their true Interests by those Men who having little Objects of their own in View are regardless of the general Cause.
I am Sir    your most obedient and humble servant

RM.

